Exhibit 10.1
 
AMENDED AND RESTATED
DIRECTOR AGREEMENT


This AMENDED AND RESTATED DIRECTOR AGREEMENT (this “Agreement”) is dated as of
August 3, 2011, by and between SilverSun Technologies, Inc. a Delaware
corporation (the “Company”), and Stanley Wunderlich, an individual with an
address at 11 Central Avenue, East Hampton, New York 11937 (the “Director”).


WHEREAS, the Company and Director have entered into that certain Director
Agreement, dated as of July 26, 2011 (the “First Director Agreement”);


WHEREAS, on July 26, 2011, the Company appointed the Director to a vacant seat
on the Company’s Board of Directors (the “Board”) and desires to enter into this
Agreement with the Director with respect to such appointment; and


WHEREAS, the Company and Director desire to amend and restate the First Director
Agreement in its entirety;


WHEREAS, the Director accepted such appointment and is willing to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1. Position.  Subject to the terms and provisions of this Agreement, the Company
shall cause the Director to be appointed, and the Director hereby agrees to
serve the Company in such position upon the terms and conditions hereinafter set
forth, provided, however, that the Director’s continued service on the Board
after the initial one-year term on the Board shall be subject to any necessary
approval by the Company’s stockholders.


2. Duties.


(a) During the Directorship Term (as defined herein), the Director shall make
reasonable business efforts to attend all Board meetings, serve on appropriate
subcommittees as reasonably requested by the Board, make himself available to
the Company at mutually convenient times and places, attend external meetings
and presentations, as appropriate and convenient, and perform such duties,
services and responsibilities, and have the authority commensurate to such
position.


(b) The Director will use his best efforts to promote the interests of the
Company.  The Company recognizes that the Director: (i) is or may become a
full-time executive employee of another entity and that his responsibilities to
such entity must have priority and (ii) sits or may sit on the board of
directors of other entities.  Notwithstanding the same, the Director will use
reasonable business efforts to coordinate his respective commitments so as to
fulfill his obligations to the Company and, in any event, will fulfill his legal
obligations as a Director.
 
 
 

--------------------------------------------------------------------------------

 
 
Other than as set forth above, the Director will not, without the prior
notification to the Board, engage in any other business activity which could
materially interfere with the performance of his duties, services and
responsibilities hereunder or which is in violation of the reasonable policies
established from time to time by the Company, provided that the foregoing shall
in no way limit his activities on behalf of (y) any current employer and its
affiliates or (z) the board of directors of any entities on which he currently
sits.  At such time as the Board receives such notification, the Board may
require the resignation of the Director if it determines that such business
activity does in fact materially interfere with the performance of the
Director’s duties, services and responsibilities hereunder.


3. Compensation.


(a) Stipend.  At the end of every fiscal quarter during the Directorship Term,
the Director Shall receive a stipend in the amount of one thousand dollars
($1,000) (the “Stipend”).  Notwithstanding the foregoing, the Company paid a
stipend in the amount of three thousand dollars ($3,000) on July 26, 2011
pursuant to the First Director Agreement, with all subsequent Stipends to be
paid at the end of each fiscal quarter thereafter during the term of this
Agreement.  Each Stipend shall be pro-rated based on the number of days during
such quarter that the Director was a member of the Board.


(b) Warrants.  Upon execution of this Agreement, the Director shall receive, a
warrant (a “Warrant”) to purchase such number of shares of the Company’s Class A
common stock, par value $0.0001 per share (the “Common Stock”), as shall equal
(A) $20,000 divided by (B) the closing price on the OTC Markets on the date of
grant of the Warrant (the “Formula”).  The exercise price of the Warrant shall
be the closing price on the date of the grant of such Warrant (the “Grant
Date”), plus $0.01.  The Warrant shall be fully vested upon receipt thereof (the
“Vesting Date”).  Notwithstanding anything contained herein, the first Warrant
to be issued pursuant to this Section 3 shall be issued no earlier than October
26, 2011.  


For the duration of the Directorship Term, on the three month anniversary of the
Vesting Date, and for each successive three month period thereafter, the
Director shall receive a Warrant exercisable for the number of shares of Common
Stock resulting from the application of the Formula on the applicable Grant
Date.  The Warrant and each successive Warrant granted thereafter shall have a
term equal to five years after the Vesting Date.


Notwithstanding the foregoing, if the Director ceases to be a member of Board at
any time during the Directorship Term for any reason whatsoever, then any
un-vested portion of each Warrant issued shall be irrefutably forfeited. 


All payments and other consideration made or provided to the Director under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith.


(c) Expense Reimbursements.  During the Directorship Term, the Company shall
reimburse the Director for all reasonable out-of-pocket expenses incurred by the
Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director) must be approved in advance by the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Directorship Term.  The “Directorship Term,” as used in this Agreement, shall
mean the period commencing on the date hereof and terminating on the earlier of
the date of the next annual stockholders meeting and the earliest of the
following to occur:


(a) the death of the Director;


(b) the termination of the Director from his membership on the Board by the
mutual agreement of the Company and the Director;


(c) the removal of the Director from the Board by the majority stockholders of
the Company; and


(d) the resignation by the Director from the Board.


5. Director’s Representation and Acknowledgment.  The Director represents to the
Company that his execution and performance of this Agreement shall not be in
violation of any agreement or obligation (whether or not written) that he may
have with or to any person or entity, including without limitation, any prior or
current employer.  The Director hereby acknowledges and agrees that this
Agreement (and any other agreement or obligation referred to herein) shall be an
obligation solely of the Company, and the Director shall have no recourse
whatsoever against any stockholder of the Company or any of their respective
affiliates with regard to this Agreement.


6. Director Covenants.


(a) Unauthorized Disclosure.  The Director agrees and understands that in the
Director’s position with the Company, the Director has been and will be exposed
to and receive information relating to the confidential affairs of the Company,
including, but not limited to, technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
agrees that during the Directorship Term and thereafter, the Director will keep
such information confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company; provided, however, that (i) the Director shall have no
such obligation to the extent such information is or becomes publicly known or
generally known in the Company’s industry other than as a result of the
Director’s breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company and/or destroy at the Company’s direction all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, other product or document, and any summary or compilation of the
foregoing, in whatever form, including, without limitation, in electronic form,
which has been produced by, received by or otherwise submitted to the Director
in the course or otherwise as a result of the Director’s position with the
Company during or prior to the Directorship Term, provided that the Company
shall retain such materials and make them available to the Director if requested
by him in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his defense in
the litigation and (ii) the confidentiality of the materials is preserved to the
reasonable satisfaction of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Non-Solicitation.  During the Directorship Term and for a period of three
(3) years thereafter, the Director shall not interfere with the Company’s
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term and/or at any time
during the one year period prior to the termination of the Directorship Term,
was an employee, agent, consultant, shareholder, manager, representative or
customer of the Company or otherwise had a material business relationship with
the Company.


(c) Remedies.  The Director agrees that any breach of the terms of this Section
6 would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages or paying a bond, in addition to any other remedies to which the Company
may be entitled at law or in equity. The terms of this paragraph shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, but not limited to, the recovery of damages
from the Director. The Director acknowledges that the Company would not have
entered into this Agreement had the Director not agreed to the provisions of
this Section 6.


(d) The provisions of this Section 6 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 6.


7. Indemnification.  The Company agrees to indemnify the Director for his
activities as a member of the Board to the extent permitted in the Company’s
charter documents, including the Company’s bylaws and articles of incorporation.


8. Non-Waiver of Rights.  The failure to enforce at any time the provisions of
this Agreement or to require at any time performance by the other party hereto
of any of the provisions hereof shall in no way be construed to be a waiver of
such provisions or to affect either the validity of this Agreement or any part
hereof, or the right of either party hereto to enforce each and every provision
in accordance with its terms. No waiver by either party hereto of any breach by
the other party hereto of any provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions at
that time or at any prior or subsequent time.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Notices.  Every notice relating to this Agreement shall be in writing and
shall be given by personal delivery or by registered or certified mail, postage
prepaid, return receipt requested; to:




If to the Company:


SilverSun Technologies, Inc
5 Regent Street, Suite 520
Livingston, New Jersey 07039
Attn: Mark Meller
Telephone: (973) 758-6108
Facsimile: (973) 758-6120


with a copy (which shall not constitute notice) to:


Lucosky Brookman LLP
33 Wood Avenue South, 6th Floor
Iselin, New Jersey 08830
Attn:  Joseph M. Lucosky, Esq.
Telephone: (732) 395-4400
Facsimile: (732) 395-4401


If to the Director:


Stanley Wunderlich
11 Central Avenue
East Hampton, NY 11937
Telephone: (516) 729-3714
Facsimile: (646) 514-1177


Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 9.


10. Binding Effect/Assignment.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and assigns. Notwithstanding the provisions of the immediately
preceding sentence, neither the Director nor the Company shall assign all or any
portion of this Agreement without the prior written consent of the other party.


11. Entire Agreement.  This Agreement (together with the other agreements
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.
 
 
 

--------------------------------------------------------------------------------

 

 
12. Severability.  If any provision of this Agreement, or any application
thereof to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.


13. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in any court in the
State of New York and the parties hereto hereby consent to the jurisdiction of
such courts in any such action or proceeding; provided, however, that neither
party shall commence any such action or proceeding unless prior thereto the
parties have in good faith attempted to resolve the claim, dispute or cause of
action which is the subject of such action or proceeding through mediation by an
independent third party.


14. Legal Fees.  The parties hereto agree that the non-prevailing party in any
dispute, claim, action or proceeding between the parties hereto arising out of
or relating to the terms and conditions of this Agreement or any provision
thereof (a “Dispute”), shall reimburse the prevailing party for reasonable
attorney’s fees and expenses incurred by the prevailing party in connection with
such Dispute; provided, however, that the Director shall only be required to
reimburse the Company for its fees and expenses incurred in connection with a
Dispute if the Director’s position in such Dispute was found by the court,
arbitrator or other person or entity presiding over such Dispute to be frivolous
or advanced not in good faith.


15. Modifications.  Neither this Agreement nor any provision hereof may be
modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.


16. Tense and Headings.  Whenever any words used herein are in the singular
form, they shall be construed as though they were also used in the plural form
in all cases where they would so apply. The headings contained herein are solely
for the purposes of reference, are not part of this Agreement and shall not in
any way affect the meaning or interpretation of this Agreement.


17. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


[-Signature Page Follows-]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.




SILVERSUN TECHNOLOGIES, INC.






By:                                                              
       Name: Mark Meller
       Title: Chief Executive Officer






DIRECTOR




______________________________
Stanley Wunderlich

